





EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of January 31,
2018 by and between InnerWorkings, Inc., a Delaware corporation (the “Company”),
and Richard S. Stoddart (“Executive”), and its terms will become effective as of
the first date of Executive’s employment on April 5, 2018, or another mutually
agreed date (the “Effective Date”).
 
1.
Employment; Position and Duties. The Company agrees to employ Executive, and
Executive agrees to be employed by the Company, upon the terms and conditions of
this Agreement. Upon the Effective Date, Executive shall be employed as the
President and Chief Executive Officer of the Company, reporting to the Board of
Directors of the Company (the “Board”). The Board shall also take such action as
may be necessary to appoint Executive as a member of the Board promptly
following the commencement of Executive’s employment. Thereafter, during the
Term (as defined below), the Board shall nominate Executive for reelection as a
member of the Board at the expiration of the then current term; provided that
the foregoing nomination shall not be required to the extent prohibited by legal
or regulatory requirements. Executive shall be deemed to have resigned from the
Board and from all other positions with the Company or any of its affiliates
voluntarily, without any further action required, upon the termination of
Executive’s employment with the Company. Executive agrees to devote his full
time, energy and skill to the faithful performance of his duties herein, and
shall perform the duties and carry out the responsibilities assigned to him to
the best of his ability and in a diligent, businesslike and efficient manner.
Notwithstanding the above, during the Term, it shall not be a violation of this
Agreement for Executive to serve on civic or charitable boards or committees,
deliver lectures, fulfill speaking engagements, teach at educational
institutions, manage personal investments and, with the consent of the Board,
service on corporate boards, so long as such activities do not interfere with
the performance of Executive’s responsibilities in accordance with this
Agreement. Executive’s duties and authority shall include all the duties and
authority contemplated by the Company’s by-laws and those customarily performed
by the President and Chief Executive Officer. As Chief Executive Officer,
Executive shall be the senior most executive officer of the Company. Executive
shall also have such additional duties and authority commensurate with such
positions as may be reasonably assigned by the Board. Executive shall comply
with any policies and procedures established for Company employees, including,
without limitation, those policies and procedures contained in the Company’s
employee handbook previously delivered to Executive.

 
2.
Term of Employment. The term of this Agreement (the “Term”) shall commence on
the Effective Date and shall continue until and shall expire on December 31,
2018, as may be extended in accordance with this Section 2 and unless terminated
earlier by either party, in accordance with the terms of this Agreement. The
Term shall be extended automatically without further action by either party by
one (1) additional year (added to the end of the Term), and then on each
succeeding annual anniversary thereafter, unless either party shall have given
written notice to the other party prior to the date that is ninety (90) days
prior to the date which such extension would otherwise have become effective
electing not to further extend the Term, in which case Executive’s employment
shall terminate on the date upon which the extension would otherwise have become
effective, unless earlier terminated in accordance with this Agreement. This
Agreement may be terminated by Executive or by the Board, with or without Cause
(as defined below). Upon the termination of Executive’s employment with the
Company for any reason, neither party shall have any further obligation or
liability under this Agreement to the other party, except as set forth in
Sections 4, 5, 6, 7, 8, 9, 10, 19 and 20 of this Agreement. Non-renewal of the
Term by the Company shall be treated for all purposes under this Agreement as a
termination by the Company of Executive’s employment without Cause under Section
4(b).

 
3.
Compensation. Executive shall be compensated by the Company for his services as
follows:

 
(a)Base Salary. During the Term, Executive shall be paid a base salary (“Base
Salary”) of $66,666.67 per month (or $800,000 on an annualized basis), subject
to applicable withholding, in accordance with the Company’s normal payroll
procedures. Executive’s Base Salary shall be reviewed on an annual basis by the
Board for possible increase (but not decrease) based on the Company’s operating
results and financial condition, salaries paid to other Company executives, and
general marketplace and other applicable considerations. Such increased Base
Salary, if any, shall then constitute Executive’s “Base Salary” for purposes of
this Agreement.
 
(b)Benefits. During the Term, Executive shall have the right, on the same basis
as other members of senior management of the Company, to participate in and to
receive benefits under any of the Company’s executive and employee benefit
plans, long-term or equity incentive plans, insurance programs and/or
indemnification agreements, as may be in effect from time to time, subject to
any applicable waiting periods and other restrictions, and to the benefits
afforded to other members of senior management under the Company’s vacation,
holiday and business expense reimbursement policies (all such benefits, the
“Benefits”).
 





--------------------------------------------------------------------------------





(c)Bonuses. Beginning in fiscal year 2018, in addition to the Base Salary,
Executive shall be eligible to receive an annual performance bonus at a target
of not less than eighty-five percent (85%) of his then annual Base Salary, with
an opportunity to earn a maximum performance bonus of two hundred percent (200%)
of his performance bonus target (the “Performance Bonus”). The Performance Bonus
shall be a discretionary bonus, determined in the sole discretion of the Board
or the Compensation Committee thereof, based upon Executive’s performance of his
duties and the Company’s financial performance, as well as certain performance
targets that are approved by the Board or such Committee. The Company will pay
Executive’s Performance Bonus for each year at the same time as annual
performance bonus payments for such year (if any) are made to other participants
with respect to such fiscal year, and in all events within the two and one half
(2½) months following the end of the year in which the Performance Bonus is
earned. Executive’s target bonus for fiscal year 2018 will be $680,000 (i.e.,
85% of his annual Base Salary) and will be prorated based on the Effective Date.
The Performance Bonus is intended to qualify for the short-term deferral
exception to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).
 
(d)Expenses. In addition to reimbursement for business expenses incurred by
Executive in the normal and ordinary course of his employment by the Company
pursuant to the Company’s standard business expense reimbursement policies and
procedures, the Company shall reimburse Executive at the same level as the
Company reimburses other senior executives for his insurance costs should he
elect to participate in the Company’s insurance program(s). In addition,
Executive shall be reimbursed $1,000/month for automobile expenses.
 
(e)Long Term Incentive Award. On the Effective Date, Executive will receive
stock-based compensation (the “Signing Grant”) under and pursuant to the
InnerWorkings, Inc. 2006 Stock Incentive Plan, as amended (the “Stock Incentive
Plan”) equivalent to one million five hundred thousand dollars ($1,500,000) in
grant date target value (50% stock options, 50% restricted shares), vesting
ratably over a four year period on the anniversary date of the grant. The
restricted shares shall be valued based on the closing price of the Company’s
common stock on the Effective Date. The options shall be valued based on the
Black-Scholes method or such other method approved by the Compensation Committee
of the Board and shall have a strike price equal to the closing price of the
Company’s common stock on the Effective Date. In addition to the Signing Grant,
beginning in fiscal year 2018, Executive shall be eligible to receive, annually,
on the same basis as long-term incentive awards to other senior executives,
long-term incentive awards with a targeted grant date value of $1,500,000,
subject to adjustment by the Compensation Committee in its sole discretion.
Executive’s 2018 annual long-term incentive award will not be prorated based on
Executive’s start date.
 
4.
Benefits Upon Termination.

 
(a)Termination for Cause or Termination for Other than Good Reason. In the event
of the termination of Executive’s employment by the Company for Cause (as
defined below), the termination of Executive’s employment by reason of his death
or Disability (as defined in the Stock Incentive Plan), or the termination of
Executive’s employment by Executive for any reason other than Good Reason (as
defined below), Executive shall be entitled to no further compensation or
benefits from the Company following the date of termination, except the Accrued
Obligations (defined below), which Accrued Obligations shall be paid to
Executive within thirty (30) days following the date of termination.
 
For purposes of this Agreement, Executive’s “Accrued Obligations” include, to
the extent not theretofore paid:
 
(i)
Executive’s Base Salary earned through the date of termination;

 
(ii)
Executive’s Benefits, vested or earned through the date of termination;

 
(iii)
Executive’s Performance Bonus for the fiscal year immediately preceding the
fiscal year in which the date of termination occurs if such award has been
earned but has not been paid as of the date of termination;



(iv)
Executive’s vested restricted stock, stock options or other long-term or
equity-based incentive compensation; and

 
(v)
Executive’s business expenses that have not been reimbursed by the Company as of
the date of termination that were incurred by Executive prior to the date of
termination in accordance with the applicable Company policy.

 
For purposes of this Agreement, a termination for “Cause” occurs if Executive’s
employment is terminated by the Company for any of the following reasons:





--------------------------------------------------------------------------------





 
(A)
theft, dishonesty or falsification of any employment or Company records by
Executive;



(B)
Executive’s commission of an act or acts constituting a felony or any act
involving moral turpitude;



(C)
Executive’s engaging in willful misconduct or gross negligence that has had a
material adverse effect on the Company’s reputation or business; or

 
(D)
the continuing material breach by Executive of any provision of this Agreement
after receipt of written notice of such breach from the Board and a reasonable
opportunity to cure such breach.

 
For purposes of this Agreement, a termination by Executive shall be for “Good
Reason” if Executive terminates his employment for any of the following reasons:
 
(1)
the Company materially reduces Executive’s duties or authority below, or assigns
Executive duties that are materially inconsistent with the duties and authority
contemplated by Section 1 of this Agreement, or any failure by the Company to
appoint or elect, or to reappoint or reelect Executive to the position of Chief
Executive Officer, it being understood that if Executive is no longer the Chief
Executive Officer and a member of the board of directors of the top-most parent
company with publicly-traded equity securities, he will be considered to have
experienced a material reduction in his duties or authority;

 
(2)
the Company requires Executive to relocate his office more than 100 miles from
the current office of the Company without his consent; or



(3)
the Company has breached any provision of this Agreement, including, but not
limited to, the provisions relating to the payment or providing of compensation
and Benefits in accordance with Section 3 above, and such breach continues for
more than thirty (30) days after notice from Executive to the Company specifying
the action which constitutes the breach and demanding its discontinuance.

 
(b)Termination Without Cause or Termination for Good Reason. Each of the Company
and Executive is free to terminate this Agreement, and Executive’s employment
with the Company, at any time, for any reason, in its or Executive’s absolute
sole discretion. Except as otherwise provided in Section 5 of this Agreement, if
Executive’s employment is terminated by the Company for any reason other than
(1) for Cause or (2) by reason of his death or Disability, or if Executive’s
employment is terminated by Executive for Good Reason, Executive shall only be
entitled to:
 
(i)
receive an amount equal to two (2) times the product of the Service Multiple
(defined below) multiplied by the sum of (A) Executive’s annual Base Salary as
in effect on the date of termination, and (B) Executive’s target annual
Performance Bonus for the fiscal year in which the date of termination occurs,
payable in equal installments over a twenty-four (24) month period following the
termination of Executive’s employment in accordance with the Company’s normal
payroll procedures;

 
(ii)
no later than March 15 following the end of the year in which such termination
occurs, in lieu of any annual Performance Bonus for the year in which such
termination occurs, payment of an amount equal to (A) the annual Performance
Bonus which would have been payable to Executive (based on actual Company
performance, without any exercise of negative discretion disproportionate to any
such exercise applicable to other bonus plan participants) had Executive
remained in employment with the Company during the entire year in which such
termination occurred, multiplied by (B) a fraction, the numerator of which is
the number of days Executive was employed in the year in which such termination
occurs and the denominator of which is the total number of days in the year in
which such termination occurs;

 
(iii)
immediate vesting of all outstanding equity-based awards which would otherwise
have vested based solely on the passage of time if Executive’s employment had
continued for a period of twenty-four (24) months following the termination;



(iv)
with respect to equity-based awards which would otherwise vest based on
performance, Executive shall vest in the portion of such award (which shall not
exceed 100% of such award) Executive would have been entitled to had Executive
remained employed until the last day of the applicable performance






--------------------------------------------------------------------------------





period multiplied by a fraction, the numerator of which shall be the number of
full calendar months elapsed during the performance period through the date
Executive’s employment terminated plus twenty-four (24) additional months and
the denominator of which shall be the total number of months in the applicable
performance period, which awards shall vest and be paid, if the applicable
performance conditions are met, at the same time and in the same manner as
though Executive had remained employed by the Company;


(v)
full immediate vesting of the unvested portion of the Signing Grant; and



(vi)
the Accrued Obligations.



For purposes of this Agreement, the “Service Multiple” shall be a fraction, the
numerator of which is the number of full months (up to twenty-four (24) months)
that Executive was employed with the Company prior to the date of termination
and the denominator of which is twenty-four (24); provided that, the Service
Multiple shall in no event be less than one-half (1/2) nor more than one (1).


In addition, the parties agree that (A) in the case of a termination of
Executive’s employment by the Company for any reason other than (1) for Cause or
(2) by reason of his death or Disability, or if Executive’s employment is
terminated by Executive for Good Reason, Section 4(b)(iii), Section 4(b)(iv) and
Section 4(b)(v) of this Agreement, as applicable, and (B) in the case of a
Qualifying Termination (as defined below), Section 5 of this Agreement, shall
supersede and replace the provisions for vesting/forfeiture upon such a
termination of employment under each and all equity or other long-term incentive
award agreements, including the Signing Grant, entered into by Executive, unless
the provisions in such circumstances under any such award agreements,
respectively, are more favorable to Executive than provided herein.


Notwithstanding anything to the contrary herein, no payments shall be paid under
this Section 4(b)(i), (ii), (iii) or (iv) unless and until Executive executes
and delivers a general release and waiver of claims (the “Release”) against the
Company (and any revocation period expires) by the Release Deadline,
acknowledging Executive’s obligations under Section 7 below, and in a form
prescribed by the Company; provided that, such Release shall not require
Executive to release any rights to Accrued Obligations, rights under the
Indemnification Provisions (as defined below), or under this Agreement, and the
execution of such Release shall be a condition to Executive’s rights under
Section 4(b)(i), (ii), (iii) or (iv). The “Release Deadline” means the date that
is sixty (60) calendar days after Executive’s separation from service. Payment
of any amount that is not exempt from Code Section 409A that is conditioned upon
the execution of the Release shall be delayed until the Release Deadline,
irrespective of when Executive executes the Release; provided, however, that
where Executive’s separation from service and the Release Deadline occur within
the same calendar year, the payment may be made up to thirty (30) days prior to
the Release Deadline, and provided further that where Executive’s separation
from service and the Release Deadline occur in two separate calendar years,
payment may not be made before the later of January 1 of the second year or the
date that is thirty (30) days prior to the Release Deadline. In addition, if
Code Section 409A requires that a payment hereunder may not commence for a
period of six (6) months following termination of employment, then such payments
shall be withheld by the Company and paid as soon as permissible, along with
such other monthly payments then due and payable.
 
5.Change in Control. Upon the occurrence of a Qualifying Termination (as defined
below), Executive shall, in addition to the benefits set forth in Section 4(b)
of this Agreement, be entitled to immediate vesting of all outstanding
equity-based awards (including immediate vesting at the target level of
performance for equity-based awards which would otherwise vest based on
performance). For purposes of this Agreement, a “Qualifying Termination” means a
termination of Executive’s employment within ninety (90) days prior to or
twenty-four (24) months following the consummation of a Change in Control
(defined below) as a result of Executive’s (i) resignation for Good Reason or
(ii) termination by the Company without Cause (including due to a non-renewal of
the Term by the Company).
 
Notwithstanding the foregoing and notwithstanding any less favorable or contrary
treatment in an award agreement or other grant documentation with respect to
equity-based awards, the vesting of all equity-based awards that are not assumed
by a successor company or exchanged for a replacement award on no less favorable
economic terms will be fully accelerated as of the effective date of the Change
in Control (including immediate vesting at the target level of performance for
equity-based awards which would otherwise vest based on performance), and such
equity-based awards shall be paid to Executive within thirty (30) days after the
effective date of the Change in Control.
 
For purposes of this Agreement, a “Change in Control” means the occurrence of
any one or more of the following:


(a)An effective change in control pursuant to which any person or persons acting
as a group acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons)





--------------------------------------------------------------------------------





beneficial ownership of stock of the Company representing more than thirty-five
percent (35%) of the voting power of the Company’s then outstanding stock;
provided, however, that a Change in Control shall not be deemed to occur by
virtue of any of the following acquisitions: (i) by the Company or any
affiliate, (ii) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any affiliate, or (iii) by any underwriter
temporarily holding securities pursuant to an offering of such securities;
 
(b)Any person or persons acting as a group acquires beneficial ownership of
Company stock that, together with Company stock already held by such person or
group, constitutes more than fifty (50%) of the total fair market value or
voting power of the Company’s then outstanding stock. The acquisition of Company
stock by the Company in exchange for property, which reduces the number of
outstanding shares and increases the percentage ownership by any person or group
to more than 50% of the Company’s then outstanding stock will be treated as a
Change in Control;
 
(c)Individuals who constitute the Board immediately after the Effective Date
(the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board during any 12-month period; provided, however, that any
person becoming a director subsequent thereto whose election or nomination for
election was approved by a vote of a majority of the Incumbent Directors then on
the Board (either by a specific vote or by approval of the proxy statement of
the Company in which such person is named as a nominee for director, without
written objection to such nomination) shall be an Incumbent Director, provided
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director; or
 
(d)Any person or persons acting as a group acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value of
at least forty percent (40%) of the total gross fair market value of all the
assets of the Company immediately prior to such acquisition. For purposes of
this section, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, without regard to any
liabilities associated with such assets. The event described in this paragraph
(d) shall not be deemed to be a Change in Control if the assets are transferred
to (i) any owner of Company stock in exchange for or with respect to the
Company’s stock, (ii) an entity in which the Company owns, directly or
indirectly, at least fifty percent (50%) of the entity’s total value or total
voting power, (iii) any person that owns, directly or indirectly, at least fifty
percent (50%) of the Company stock, or (iv) an entity in which a person
described in (d)(iii) above owns at least fifty percent (50%) of the total value
or voting power. For purposes of this Section 5, and except as otherwise
provided, a person’s status is determined immediately after the transfer of the
assets.
 
In no event will a Change in Control be deemed to have occurred, with respect to
Executive, if an employee benefit plan maintained by the Company or an affiliate
of the Company or Executive is part of a purchasing group that consummates the
transaction that would otherwise result in a Change in Control. The employee
benefit plan or Executive will be deemed “part of a purchasing group” for
purposes of the preceding sentence if the plan or Executive is an equity
participant in the purchasing company or group, except where participation is:
(i) passive ownership of less than two percent (2%) of the stock of the
purchasing company; or (ii) ownership of equity participation in the purchasing
company or group that is otherwise not significant, as determined prior to the
Change in Control by a majority of the non-employee continuing directors.
 
6.Employee Inventions and Proprietary Rights Assignment Agreement. Executive
agrees to abide by the terms and conditions of the Company’s standard Employee
Inventions and Proprietary Rights Assignment Agreement as executed by Executive
and attached hereto as Exhibit A.
 
7.Restrictive Covenants.


(a)Covenants Not to Compete or Solicit. During Executive’s employment and for a
period of two (2) years following the termination of Executive’s employment for
any reason, Executive shall not, anywhere in the Geographic Area (as defined
below), other than on behalf of the Company or with the prior written consent of
the Company, directly or indirectly:
 
(i)
perform services for (whether as an employee, agent, consultant, advisor,
independent contractor, proprietor, partner, officer, director or otherwise),
have any ownership interest in (except for passive ownership of five percent
(5%) or less of any entity whose securities have been registered under the
Securities Act of 1933, as amended, or Section 12 of the Securities Exchange Act
of 1934, as amended), or participate in the financing, operation, management or
control of, any firm, partnership, corporation, entity or business that engages
or participates in a “competing business purpose” (as defined below);






--------------------------------------------------------------------------------





 
(ii)
induce or attempt to induce any customer, potential customer, supplier,
licensee, licensor or business relation of the Company to cease doing business
with the Company, or in any way interfere with the relationship between any
customer, potential customer, supplier, licensee, licensor or business relation
of the Company or solicit the business of any customer or potential customer of
the Company, whether or not Executive had personal contact with such entity; and

 
(iii)
solicit, encourage, hire or take any other action which is intended to induce or
encourage, or has the effect of inducing or encouraging, any employee or
independent contractor of the Company or any subsidiary of the Company to
terminate his or his employment or relationship with the Company or any
subsidiary of the Company, other than in the discharge of his duties as an
officer of the Company.

 
For the purpose of this Agreement, the term “competing business purpose” shall
mean the sale or provision of any marketing or printed materials, items, or
other products or services that are competitive with in any manner the products
or services sold or offered by the Company during the Term. The term “Geographic
Area” shall mean the United States of America.


The covenants contained in this Section 7(a) shall be construed as a series of
separate covenants, one for each county, city, state or any similar subdivision
in any Geographic Area. Except for geographic coverage, each such separate
covenant shall be deemed identical in terms to the covenant contained in the
preceding Sections. If, in any judicial proceeding, a court refuses to enforce
any of such separate covenants (or any part thereof), then such unenforceable
covenant (or such part) shall be eliminated from this Agreement to the extent
necessary to permit the remaining separate covenants (or portions thereof) to be
enforced. In the event that the provisions of this Section 7(a) are deemed to
exceed the time, geographic or scope limitations permitted by applicable law,
then such provisions shall be reformed to the maximum time, geographic or scope
limitations, as the case may be, permitted by applicable law.


In addition, the parties agree that this Section 7(a) shall supersede and
replace Section 13 (Covenant Not to Compete or Solicit) and Section 14 (Separate
Covenants) of the Employee Inventions and Proprietary Rights Assignment
Agreement as executed by Executive and attached hereto as Exhibit A.


(b)     Confidentiality. Executive shall hold in a fiduciary capacity for the
benefit of the Company all secret or confidential information, knowledge or data
relating to the Company or any of its affiliates, and their respective
businesses, employees, suppliers or customers, which shall have been obtained by
Executive during Executive’s employment by the Company and which shall not be or
become public knowledge (“Confidential Information”). During the Term and after
termination of Executive’s employment with the Company, Executive shall not,
without the prior written consent of the Company or as otherwise may be required
by law or legal process (provided, that Executive shall give the Company
reasonable notice of such process, and the ability to contest it) or as may be
necessary, in Executive’s reasonable discretion, to discharge his duties to the
Company, communicate or divulge any Confidential Information to anyone other
than the Company and those designated by it. Notwithstanding the above, this
Agreement shall not prevent Executive from revealing evidence of criminal
wrongdoing to law enforcement or prohibit Executive from divulging Confidential
Information by order of court or agency of competent jurisdiction, or from
making other disclosures that are protected under the provisions of law or
regulation.  Nothing in this Agreement prohibits Executive from reporting
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, Congress, and any Inspector General, or making other
disclosures that are protected under the whistleblower provisions of applicable
law or regulation. Executive does not need the prior authorization of the
Company to make any such reports or disclosures, and Executive is not required
to notify the Company that Executive has made such reports or disclosure.


Executive acknowledges and agrees that the Company has provided Executive with
written notice below that the Defend Trade Secrets Act, 18 U.S.C. § 1833(b),
provides an immunity for the disclosure of a trade secret to report suspected
violations of law and/or in an anti-retaliation lawsuit, as follows:


(1) IMMUNITY. - An individual shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that -
(A) is made -
(i) in confidence to a Federal, State or local government official, either
directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or
(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.





--------------------------------------------------------------------------------





(2) USE OF TRADE SECRET INFORMATION IN ANTI-RETALIATION LAWSUIT. - An individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual-
(A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.


8.    Equitable Remedies. Executive acknowledges and agrees that the agreements
and covenants set forth in Sections 6 and 7 are reasonable and necessary for the
protection of the Company’s business interests, that irreparable injury will
result to the Company if Executive breaches any of the terms of said covenants,
and that in the event of Executive’s actual or threatened breach of any such
covenants, the Company will have no adequate remedy at law. Executive
accordingly agrees that, in the event of any actual or threatened breach by
Executive of any of said covenants, the Company will be entitled to seek
immediate injunctive and other equitable relief, without bond and without the
necessity of showing actual monetary damages. Nothing in this Section 8 will be
construed as prohibiting the Company from pursuing any other remedies available
to it for such breach or threatened breach, including the recovery of any
damages that it is able to prove.
 
9.    Dispute Resolution. In the event of any dispute or claim relating to or
arising out of this Agreement (including, but not limited to, any claims of
breach of contract, wrongful termination or age, sex, race or other
discrimination), Executive and the Company agree that all such disputes shall be
fully and finally resolved by binding arbitration conducted by the American
Arbitration Association in Chicago, Illinois in accordance with its National
Employment Dispute Resolution rules, as those rules are currently in effect (and
not as they may be modified in the future). Executive acknowledges that by
accepting this arbitration provision he is waiving any right to a jury trial in
the event of such dispute. Notwithstanding the foregoing, this arbitration
provision shall not apply to any disputes or claims relating to or arising out
of (i) the misuse or misappropriation of trade secrets or proprietary
information or (ii) the breach of any non-competition or non-solicitation
covenants.


10.    Governing Law. This Agreement has been executed in the State of Illinois,
and Executive and the Company agree that this Agreement shall be interpreted in
accordance with and governed by the laws of the State of Illinois, without
regard to its conflicts of laws principles.
 
11.    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the Company and its successors and assigns, provided that such
successor or assignee is the successor to substantially all of the assets of the
Company, or a majority of its then outstanding stock, and that such successor or
assignee assumes the liabilities, obligations and duties of the Company under
this Agreement, either contractually or as a matter of law. In view of the
personal nature of the services to be performed under this Agreement by
Executive, he shall not have the right to assign or transfer any of his rights,
obligations or benefits under this Agreement, except as otherwise noted herein.
 
12.    Entire Agreement. This Agreement, including its attached Exhibit A,
constitutes the entire employment agreement between Executive and the Company
regarding the terms and conditions of his employment. This Agreement supersedes
all prior negotiations, representations or agreements between Executive and the
Company, whether written or oral, concerning Executive’s employment.
 
13.    No Conflict. Executive represents and warrants to the Company that
neither his entry into this Agreement nor his performance of his obligations
hereunder will conflict with or result in a breach of the terms, conditions or
provisions of any other agreement or obligation to which Executive is a party or
by which Executive is bound, including, without limitation, any noncompetition
or confidentiality agreement previously entered into by Executive.
 
14.    Validity. Except as otherwise provided in Section 7, above, if any one or
more of the provisions (or any part thereof) of this Agreement shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions (or any part thereof) shall not in
any way be affected or impaired thereby.
 
15.    Modification. This Agreement may not be modified or amended except by a
written agreement signed by Executive and the Company.
 
16.    Code Section 409A. This Agreement is intended to comply with Section 409A
of the Code, and the interpretative guidance thereunder, including the
exceptions for short-term deferrals, separation pay arrangements,
reimbursements, and in kind distributions, and shall be administered
accordingly. Executive hereby agrees that the Company may, without further
consent from Executive, make the minimum changes to this Agreement as may be
necessary or appropriate to avoid the imposition of additional taxes or
penalties on Executive pursuant to Section 409A of the Code. The Company cannot
guarantee that the payments and benefits that may be paid or provided pursuant
to this Agreement will satisfy all applicable provisions of Section 409A of the
Code. In the case of any reimbursement payment that is required to be made
promptly under this Agreement, such payment will





--------------------------------------------------------------------------------





be made in all instances no later than December 31 of the calendar year
following the calendar year in which the obligation to make such reimbursement
arises. For purposes of Section 409A of the Code, Executive’s right to receive
installment payments pursuant to this Agreement will be treated as a right to
receive a series of separate and distinct payments. To the extent that
reimbursements or other in-kind benefits under this letter constitute
nonqualified deferred compensation, (x) all expenses or other reimbursements
hereunder shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by Executive,
(y) any right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, and (z) no such reimbursement,
expenses eligible for reimbursement, or in-kind benefits provided in any taxable
year shall in any way affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year. Notwithstanding the
foregoing, if any payments or benefits under this Agreement become subject to
Section 409A of the Code, then for the purpose of complying therewith, to the
extent such payments or benefits do not satisfy the separation pay exemption
described in Treasury Regulation § 1.409A-1(b)(9)(iii) or any other exemption
available under Section 409A of the Code (the “Non-Exempt Payments”), if
Executive is a specified employee as described in Treasury Regulation §
1.409A-1(i) on the date of termination, any amount of such Non-Exempt Payments
that would be paid prior to the six-month anniversary of the date of termination
shall instead be accumulated and paid to Executive in a lump sum payment within
five (5) business days after such six-month anniversary. A termination of
employment shall be deemed to occur only if it is a “separation from service” as
such term is defined under Code Section 409A, and references to “termination,”
“termination of employment,” or like terms shall mean a “separation from
service.”
 
17.     Adjustments Due to Excise Tax .
 
(a)If it is determined that any amount or benefit to be paid or payable to
Executive under this Agreement or otherwise in conjunction with his employment
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise in conjunction with his employment) would give
rise to liability of Executive for the excise tax imposed by Section 4999 of the
Code, as amended from time to time, or any successor provision (the “Excise
Tax”), then the amount or benefits payable to Executive (the total value of such
amounts or benefits, the “Payments”) shall be reduced by the Company to the
extent necessary so that no portion of the Payments to Executive is subject to
the Excise Tax. Such reduction shall only be made if the net amount of the
Payments, as so reduced (and after deduction of applicable federal, state, and
local income and payroll taxes on such reduced Payments other than the Excise
Tax (collectively, the “Deductions”)), is greater than the excess of (1) the net
amount of the Payments, without reduction (but after making the Deductions),
over (2) the amount of Excise Tax to which Executive would be subject in respect
of such Payments. In the event Payments are required to be reduced pursuant to
this Section 17(a), Executive shall designate the order in which such amounts or
benefits shall be reduced in a manner consistent with Code Section 409A.
 
(b)The independent public accounting firm serving as the Company’s auditing
firm, or such other accounting firm, law firm or professional consulting
services provider of national reputation and experience reasonably acceptable to
the Company and Executive (the “Accountants”), shall make in writing in good
faith all calculations and determinations under this Section 17, including the
assumptions to be used in arriving at any calculations. For purposes of making
the calculations and determinations under this Section 17, the Accountants and
each other party may make reasonable assumptions and approximations concerning
the application of Section 280G and Section 4999 of the Code. The Company and
Executive shall furnish to the Accountants and each other such information and
documents as the Accountants and each other may reasonably request to make the
calculations and determinations under this Section 17. The Company shall bear
all costs the Accountants incur in connection with any calculations contemplated
hereby.


18.    Legal Fees. The Company shall promptly reimburse Executive for any
reasonable legal fees and expenses incurred by Executive in connection with the
review of this Agreement and any documents ancillary thereto up to $25,000.
 
19.    Indemnification. To the fullest extent permitted by the indemnification
provisions of the laws of the state or jurisdiction of the Company, as
applicable, in effect from time to time, and subject to the conditions thereof,
the Company shall:
 
(a)indemnify Executive against all liabilities and reasonable expenses that
Executive may incur in any threatened, pending, or completed action, suit or
proceeding, whether civil, criminal or administrative, or investigative and
whether formal or informal, because Executive is or was an officer or director
of or service provider to the Company or any of its affiliates, provided,
however, that Executive shall have acted in good faith and in a manner that
Executive reasonably believed to be in the best interests of the Company and
 
(b)pay for or reimburse the reasonable expenses upon submission of appropriate
documentation incurred by Executive in the defense of any proceeding to which
Executive is a party because Executive is or was an officer or





--------------------------------------------------------------------------------





director of or service provider to the Company or any of its affiliates,
including an advancement of such expenses to the extent permitted by applicable
law, subject to Executive’s execution of any legally required repayment
undertaking.


The preceding indemnification right shall be in addition to, and not in lieu of,
any rights to indemnification to which Executive may be entitled pursuant to the
documents under which the Company is organized as in effect from time to time
and shall not apply with respect to any action or failure to act by Executive
which constitutes willful misconduct or bad faith on the part of Executive. The
indemnification rights of Executive in this Section 19 are referred to herein as
the “Indemnification Provisions.” The rights of Executive under the
Indemnification Provisions shall survive the cessation of Executive’s employment
with the Company. The Company shall also maintain a directors’ and officers’
liability insurance policy, or an equivalent errors and omissions liability
insurance policy, covering Executive with reasonable scope, exclusions, amounts
and deductibles based on Executive’s positions with the Company.
 
Notwithstanding the foregoing, the Company shall have no obligation to
indemnify, defend or hold harmless Executive from and against any liabilities
and expenses, or to pay for, or reimburse Executive for, any expenses arising
from or relating to (a) Executive’s gross negligence or intentional or willful
misconduct, or (b) actions or claims which are initiated by Executive unless
such action was approved in advance by the Board.


20.    Employment Status. Executive represents to the Company that he is not
subject to any restrictive covenants with respect to employment other than those
covenants disclosed to the Company in writing prior to the date of this
Agreement, including Executive’s obligations under that certain Employment
Agreement among Executive and Leo Burnett USA, Inc. and Leo Burnett Worldwide,
Inc., executed on January 4, 2005 and effective as of December 21, 2004 (the
“Non-Compete Covenants”). Having reviewed the Non-Compete Covenants, Executive
believes in good faith that his employment by the Company, as contemplated
herein, should not be considered a breach of the Non-Compete Covenants, and the
Company has made its own independent determination regarding these matters to
the same conclusion. Executive covenants to the Company that he will not, during
the course of his employment with the Company, seek to utilize any trade secrets
or confidential or proprietary information belonging to any of his prior
employers or take any action that would breach any obligation Executive may have
to his prior employers. Subject to Executive’s disclosure of the existence of
any restrictive covenant prior to the date of this Agreement and Executive’s
compliance with the covenant in the foregoing sentence, the Company agrees to
defend, indemnify and hold Executive harmless, including with respect to the
prompt reimbursement (or advancement as reasonably requested by Executive) of
reasonable legal fees incurred by Executive, from and against any and all claims
related to any breach or alleged breach of the Non-Compete Covenants, regardless
of any judicial or arbitral determination related to such claim. For the
avoidance of doubt, the Company’s duty to defend, indemnify and hold Executive
harmless, as set forth in and subject to the limitations of the preceding
sentence, shall apply only to any claim that Executive’s employment by the
Company as contemplated herein is a breach of the Non-Compete Covenants. 


[Signatures on Next Page(s)]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement as of the 31st day
of January, 2018.
 
INNERWORKINGS, INC., a Delaware corporation
 
EXECUTIVE
 
 
 
 
By:
/s/ Jack M. Greenberg


 
/s/ Richard S. Stoddart
Name:
Jack M. Greenberg
 
Richard S. Stoddart
Its:
Chairman of the Board of Directors
 
 

 





--------------------------------------------------------------------------------





Exhibit A
to
Employment Agreement


Employee Inventions and Proprietary Rights Assignment Agreement





